I wish to begin by conveying 
the warm greetings of His Majesty the King of Bhutan. 
It is an honour for me to be present in this grand 
assembly of nations. Great men and women of our time 
have graced this rostrum. Yet the magnitude of the 
challenges we are called on to address today remains 
formidable — greater than any person or any country 
we represent.

The United Nations was founded to unlock the 
potential of our collective endeavour to promote the 
peace, prosperity and progress of succeeding generations 
of humankind. As we approach the seventieth 
anniversary of the founding of our Organization, 
the considerable gains we have made on the social, 
economic and political fronts give us many reasons to 
be hopeful. However, we continue to be confronted by 
grave challenges. They include the festering wounds of 
age-old conflicts that threaten to spin out of control; 
new tensions and the resurgence of violent extremism; 
the irrefutable evidence of the menace posed by climate 
change to life on our planet; and the unconscionable 
inequities and injustices that contribute to the fact that 
millions are deprived of such basic needs as food and 
shelter. All of these are compelling issues that remind 
us that we have yet to heed the tragic lessons of the past, 
and that we are far from realizing the world envisaged 
in the Charter of the United Nations.

We commend the President for his choice of 
the theme for this session, “Delivering on and 
implementing a transformative post-2015 development 
agenda”. This is an opportune moment to redefine a 
new era in international development and cooperation, 
one that can build on the successes and shortcomings 
of more than three decades of internationally agreed 
development goals, and the Millennium Development 
Goals in particular. The process must activate real and 
meaningful change for all countries if it is indeed to 
be transformative. For this to happen, the agenda must 
be anchored to the need for breakthroughs to address 
the hard realities on the ground in individual countries, 
especially with regard to capacity and financing for 
development.

Accordingly, a collaborative approach, based 
on an appreciation of the unique circumstances and 
experience of each country and driven by the desire for 
true working partnerships among and within countries, 
will be vital. Such an approach would require changes 
in our development paradigm, in our beliefs regarding 
the sustainability of the world’s current trajectory, 
and in our behaviour as individuals, which shape our 
national character and our destiny as an international 
community of nations.

A small, least developed, landlocked country like 
mine, with many less-than-ideal indicators, has to get 
its development priorities right. Given our small size 
and unique circumstances, the lessons Bhutan has 
learned are not universal, but certain principles may 
have relevance. It is in a spirit of humility and modesty 
that we share our experience and aspirations.

First and foremost, we believe that development 
must be guided by a clear, home-grown vision. Ours, 
championed by successive monarchs, identifies people’s 
welfare and happiness as its central objective. Secondly, 
it takes good governance to unlock the full potential 
of a country and its people in the pursuit of effective 
development and peace. Thirdly, within the broader 
development objective, the eradication of poverty must 
remain an overarching aim. Eliminating the scourge of 
poverty must therefore form the central purpose of the 
post-2015 development agenda.

Fourthly, strong partnerships are the key to 
delivering on the post-2015 development agenda. In 
our experience, nurturing and maintaining strong 

partnerships with our donors, based on trust and mutual 
respect, has been critical to our progress. Last but not 
least, there is the conservation of the environment, 
which is related to the issue of sustainability. A 
decent standard of living, with adequate education, 
health care and employment, is essential for people 
to live with self-respect, dignity and hope. But if the 
most basic necessities of life, air, water and food are 
polluted and contaminated, a decent standard of living 
is unsustainable. The wanton exploitation of natural 
resources, without any care for the health of our planet, 
clearly cannot go on.

In a world riven by challenges of epic proportions, 
the centrality of the United Nations as the only truly 
global organization cannot be overemphasized. Yet 
efforts to reform its highest organ, the Security Council, 
remain deadlocked. While a consensus-based decision 
is the most desirable way forward in multilateralism, 
we cannot allow its absence to obstruct progress 
indefinitely, especially in the crucial area of peace and 
security.

We are heading into a momentous year during 
which the international community will craft a new 
development agenda that will lay the framework for 
transformational change and shared prosperity. In the 
final analysis, no matter what brilliant concepts we 
introduce and breakthroughs we achieve on paper, 
nothing of lasting value can be achieved without a 
transformation of mindsets and hearts. It is there, 
perhaps, in our hearts and minds that we really need a 
paradigm shift.

In the words of His Majesty the King of Bhutan:

“This is a world that is shared, not between 
Governments and nations but among the peoples. 
No nation today can stand alone in achievement. 
There can be no lasting national progress if it does 
not fit into a future of global peace, harmony and 
prosperity. The world must progress together or fail 
together.”
